Appeal from an order of Family Court, Erie County (Rosa, J.), entered May 23, 2002, which adjudged respondent’s child to be a permanently neglected child and terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order adjudicating his child permanently neglected and terminating his parental rights. We reject the contention of respondent that Family Court erred in determining, based upon his admission, that he permanently neglected the child. Respondent does not contend that his admission to permanent neglect was inadequate (cf. Matter of Atiba Andrew B., 275 AD2d 320, 321 [2000]; Matter of Matthew H., 274 AD2d 975 [2000]), nor does he contend that it was unknowing or involuntary (cf. Matter of Commissioner of Social Servs. [Steven D.]), 232 AD2d 557, 557-558 [1996]). Present — Green, J.P., Pine, Wisner and Hayes, JJ.